Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 1 of 15




                                                                      COURT EXHIBIT 1
Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 2 of 15
Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 3 of 15
Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 4 of 15
Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 5 of 15
Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 6 of 15
Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 7 of 15
Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 8 of 15
Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 9 of 15
Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 10 of 15
Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 11 of 15
Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 12 of 15
Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 13 of 15
Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 14 of 15
Case 1:19-cr-00291-RBJ Document 51 Filed 06/29/20 USDC Colorado Page 15 of 15




          Guideline Range

     H. The guideline range resulting from the estimated offense level of 30 and the
        estimated criminal history category of I is 97 to 121 months' imprisonment. The
        guideline range would not exceed, however, the statutory maximum of 120
        months applicable to the counts of conviction.

     I. Pursuant to§ 5E1.2, assuming the estimated offense level of 30, the fine range
        for this offense would be $30,000 to $300,000, plus applicable interest and
        penalties.

     J. Pursuant to 18 U.S.C. § 3583(k) and§ 501.2(b)(2), if the Court imposes the term
        of supervised release, that term shall be at least one year but not more than
        three years.

                                VII. ENTIRE AGREEMENT

          The agreement disclosed to the Court is the entire agreement. There are no

  other promises, agreements, (or "side agreements"), terms, conditions, understandings

  or assurances, express or implied. In entering this agreement, neither the government

  nor the defendant have relied, or are relying, on any terms, promises, conditions or

  assurances not expressly stated in this agreement.



  Date:           /z �
           !J-/2 7I

                                    Defendant


  Date:    6/z/z.,
           /  I
                                    Lisa Polansky
                                    Attorney for Defendant

              6/25/20                    /s/ Emily Treaster
  Date:
                                    Emily Treaster
                                    Assistant U.S. Attorney




                                             15
